Exhibit  10.1

 

[*] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

EXCLUSIVE LICENSE AGREEMENT (Patent and know-how only)

 

This Exclusive License Agreement (the “Agreement”) is made and entered into this
18th day of May, 2020 (the “Effective Date”), by and between Hoth Therapeutics
and its Affiliates (the “Licensee”) with its principal place of business at One
Rockefeller Plaza, 10th FL, New York, NY 10020 , and VIRGINIA COMMONWEALTH
UNIVERSITY INTELLECTUAL PROPERTY FOUNDATION ( “Licensor”) with its principal
place of operation at Virginia Commonwealth University, 800 E. Leigh Street,
Suite 3000, Richmond, Virginia 23298-0568. In consideration of the promises and
the terms of this Agreement, Licensor and Licensee agree as follows.

 

1. BACKGROUND

 

Licensor manages and licenses intellectual property developed at Virginia
Commonwealth University (“VCU”) or otherwise owned by VCU and/or Licensor. This
intellectual property, includes the patent application and know-how associated
with the VCU Invention Disclosure No. PET-20-030 entitled “Small Helical Peptide
Binder (ACE2 Decoy Peptide) to SARS Covid-2 Spike Protein,” invented by Dr.
Peters (“Inventor(s)”). Licensee desires to commercialize products based on
these inventions and license the inventions and know-how from Licensor under the
terms of this Agreement.

 

2. DEFINITIONS

 

The following terms shall have the meaning ascribed to them below.

 

2.1 “Affiliate” of any company means any corporation which, directly or
indirectly, controls or is controlled by, or is under direct or indirect common
control with, such company; and for the purposes of this definition “control”
(including “control by” and “under common control with”) as used with respect to
any corporation or company, shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such corporation or company, through the ownership of more than 50% of the
voting shares.

 

2.2 “Calendar Quarter” means the three-month period ending March 31, June 30,
September 30, or December 31 in any year.

 

2.3 “Combination Product” means a product for use in the Field of Use which
contains a Licensed Product, and also one or more other components which
performs a useful function independent of the Licensed Product where the
Licensed Product in the Combination Product can also function independently of
the other components.

 

2.4 “Licensed Patents” means the Valid Claims of, to the extent controlled by
Licensor, the United States patents and patent applications, corresponding
foreign patents and patent applications as listed in Appendix A, incorporated
herein by reference, and any reissues, extensions, substitutions, continuations,
divisions, and continuation-in-part applications (but only those Valid Claims in
the continuation-in-part applications that are entirely supported in the
specification and entitled to the priority date of the parent application).

 

2.5 “Licensed Product(s)” means any product in the Field of Use that
incorporates, is covered by or is made, in whole or part, by the use of the
Licensed Patents and/or embodies, contains, uses, is used or made through the
use of, or was in whole or part derived from Licensed Technical Information.

 



1

 

 

2.6 “Licensed Service(s)” means the performance on behalf of a third party of
any method that is covered by, in whole or part, by the use of the Licensed
Patents and/or embodies, contains, uses, is used or made through the use of, or
was in whole or part derived from Licensed Technical Information.

 

2.7 “Licensed Technical Information” means proprietary data and know-how not
generally publicly known that is owned or controlled by VCU and is provided by
Licensor in order to practice Licensed Patents.

 

2.8 “Field of Use” means All Field of Use.

 

2.9 “Net Sales” means the amounts received by Licensee and its Affiliates from
the use of Licensed Products, the performance of Licensed Services, or the sale
of Licensed Products, less: (a) discounts or rebates actually allowed from the
billed amount, (b) credits or allowances actually allowed upon claims or
returns, and (c) taxes or other government charges included in the amounts
billed. For non-cash and partial-cash sales, Net Sales shall include the fair
market value of non-cash consideration received for such sale of the same
quantity of Licensed Products and/or Licensed Services. In the event that
Licensed Products and/or Licensed Services are used by Licensee rather than
sold, the parties shall agree upon an appropriate Net Sales price for each such
use on which to base a royalty calculation.

 

In the case of Combination Products “Net Sales” shall mean the amounts received
by Licensee and its Affiliates and Sublicensees from the use of Combination
Products or the sale of the Combination Products, less the deductions set forth
in (a) through (c) above, multiplied by a proration factor that is determined as
follows:

 

(x) if all components of the Combination Product were sold separately during the
same or immediately preceding calendar quarter, the proration factor for each
different Combination Product shall be determined by the formula [A / (A+B)],
where A is the sum of the average sale prices of each of the Licensed Product
components in that Combination Product during such period when sold separately
from the other essential functional components in that Combination Product, and
B is the sum of the average sale prices of each of the other essential
functional components in that Combination Product during such period when sold
separately from such Licensed Product components; or

 

(y) if such average sale price cannot be determined for the Licensed Product
components of a Combination Product, and for each of the other essential
functional component(s) of such a Combination Product, then the proration factor
shall be determined by the formula [C/(C+D)], where C is the fair market value
of the Licensed Product and D is the fair market value of all other essential
functional component(s) included in the Combination Product. Prior to first
sales of a Combination Product, Licensee shall in good faith make a
determination of the respective fair market values of the Licensed Product and
the other essential functional component(s) included in the Combination Product,
and shall notify Licensor of such determination and provide Licensor with data
to support such determination. Licensor shall have the right to review and
approve such calculation, such approval not to be unreasonably withheld or
delayed. If Licensor does not agree with such determination, Licensor shall
inform Licensee within thirty (30) days of receiving Licensee’s determination
and data, and the parties shall meet promptly to discuss the basis of the
calculations; if Licensor and Licensee are still unable to agree in good faith
as to such respective fair market values, then the parties shall attempt to
resolve the dispute in accordance with the provisions of this Agreement.

 



2

 

 

2.10 “Sublicensee” means any non-affiliated third party to whom Licensee has
granted a Sublicense.

 

2.11 “Sublicense” means an agreement in which Licensee (a) grants or otherwise
transfers any of the rights licensed to Licensee under this Agreement, or (b)
agrees not to assert such rights or to sue, prevent or seek a legal remedy for
the practice of the rights licensed to Licensee under this Agreement.

 

2.12 “Sublicensing Revenue” means the fair market cash value of any and all
consideration received by Licensee from a Sublicensee under its Sublicense,
including without limitation license issue fees and other licensing fees, option
fees, milestone payments, minimum annual royalties, equity or other payments of
any kind whatsoever, irrespective of whether such revenues are received in the
form of cash, barter, credit, stock, warrants, release from debt, goods or
services, licenses back, or any other form whatever.

 

2.13 “Valid Claim” means a claim of a patent or patent application in any
country that (a) has not expired; (b) has not been disclaimed; (c) has not been
cancelled or superseded, or if cancelled or superseded, has been reinstated; and
(d) has not been revoked, held invalid, or otherwise declared unenforceable or
not allowable by a tribunal or patent authority of competent jurisdiction over
such claim in such country from which no further appeal has or may be taken.

 

3. GRANT

 

3.1 License. Subject to the terms of this Agreement, Licensor grants to Licensee
an exclusive, royalty bearing, license under Licensed Patents and a nonexclusive
royalty bearing, worldwide license for Licensed Technical Information to make,
have made, use, offer to sell, sell, and import Licensed Products and otherwise
perform Licensed Services, with the right to Sublicense others under the terms
of Section 9, throughout the term of this Agreement in the Field of Use.

 

3.2 VCU Retained Rights. The parties acknowledge and agree that Licensor and VCU
shall be entitled to (a) publish the scientific findings from research related
to Licensed Patents; and (b) to practice the Licensed Patents for educational,
research, patient care and treatment, and other internal purposes. Such
reservation shall include the right to extend such right to practice under the
Licensed Patents for educational and research purposes (but not for patient care
and treatment, or any other internal purpose) to subsequent employers of any of
the Inventors, but only to the extent that such employers are not-for-profit
organizations. Such reservation shall further include the right to provide
technical information, and to grant licenses under the Licensed Patents, to
not-for-profit and governmental institutions for their internal research and
scholarly use only, in accordance with the NIH Guidelines for Obtaining and
Disseminating Biomedical Research Resources (as published in the U.S. Federal
Register / vol. 64, No. 246 - 12/23/99).

 

3.3 Government Rights. Notwithstanding anything in this Agreement to the
contrary, to the extent that the United States Government sponsors research at
VCU or otherwise contributes to the funding supporting the research, in which
the invention covered by the Licensed Patents was conceived or reduced to
practice, as set forth in 35 U.S.C. §§200-206, 37 C.F.R. Part 401 and in the
relevant Government research contracts with VCU, then any and all licenses and
other rights granted under this Agreement are limited by and subject to the
rights and requirements of the provisions of 35 U.S.C. §§200-206, 37 C.F.R. Part
401 and in the relevant Government research contracts with VCU. To the extent
applicable, such rights and requirements include without limitation the grant of
a nonexclusive, nontransferable, irrevocable, paid-up license to practice or
have practiced for or on behalf of the Government any of the Licensed Patents
throughout the world (as set forth in 35 U.S.C. §202(c)(4)).

 

3.4 U.S. Manufacture Requirement. To the extent required by35 U.S.C. §204,
Licensee agrees that any Licensed Products used or sold in the United States
will be manufactured substantially in the United States.

 

3.5 No Implied Rights. Nothing in this Agreement shall be construed to confer
any rights upon Licensee by implication, estoppel, or otherwise as to any
technology or patent rights of VCU or any other entity, other than the Licensed
Patents, regardless of whether such technology or patent rights shall be
dominant or subordinate to any Licensed Patents.

 



3

 

 

4. DILIGENCE AND PATENT PROSECUTION

 

4.1 Diligent Efforts to Bring a Licensed Product to Market. The Licensee will
use its best efforts to bring one or more Licensed Products to market through a
thorough, vigorous and diligent program for exploitation of the Licensed Patents
and Licensed Technical Information and to continue active, diligent marketing
efforts for Licensed Products throughout the life of this Agreement. To be in
compliance with Section 4.1, the Licensee must meet the milestones set out in
Appendix C or be granted a waiver from Licensor in writing.

 

4.2 Patent Prosecution. Licensor shall have exclusive responsibility for the
preparation, filing, prosecution, and maintenance of the Licensed Patents,
including choice of patent counsel. Licensor shall have the exclusive
responsibility to file reissues and reexaminations of the Licensed Patents and
at its sole discretion. Licensor shall keep Licensee fully informed of patent
prosecution, will seek Licensees comments and suggestions prior to taking
material actions for the same, and will take all prosecution actions reasonably
recommended by Licensee which would expand the scope of rights sought. Licensee
shall cooperate with Licensor to insure that each Licensed Patent reflects and
will reflect, to the extent practicable and to the best of Licensee’s knowledge,
all items of commercial interest to Licensee.

 

4.3 Patent Cost Reimbursement. Licensee shall reimburse all reasonable legal
expenses incurred before and during the term of this Agreement by Licensor in
filing, prosecuting and maintaining the Licensed Patents, within thirty (30)
days after receipt of invoice from Licensor. Any payments to Licensor’s counsel
are made with the understanding that such payments do not create an
attorney-client relationship between Licensee and such counsel. Time is of the
essence with respect to such payments. Licensor and Licensor’s counsel may
require advance payment by Licensee of patent filing, maintenance fees,
annuities and other significant patent prosecution expenses within thirty (30)
days after receipt of invoice from Licensor.

 

4.4 Cooperation. Licensor or its patent counsel shall inform Licensee (either
orally or in writing, including via email) of all material actions necessary for
the filing, prosecution, issuance and maintenance of Licensed Patents. Licensee
shall promptly instruct Licensor in writing whether to take such action at
Licensee’s expense. If Licensor does not receive from Licensee written
instruction to take the material action at issue within thirty (30) days prior
to the statutory bar date for such material action, Licensor shall have no
obligation to take or have taken such material action to protect the Licensed
Patents at issue, even if the result is the irrevocable loss of rights.

 

4.5 Failure to Pay. If Licensee declines to pay in full any legal expenses
necessary for the filing, protection or maintenance of Licensed Patents,
Licensor shall have the right to (a) abandon some or all of such rights at
Licensor’s sole discretion, or (b) incur those costs at its own expense. In the
former case, the royalty rate for Licensed Products sold in said territory will
be reduced by fifty percent (50%). In the latter case in which Licensor
continues to pursue patent protection at its own expense, Licensor may either
require Licensee to pay royalties for that territory as specified in Appendix B
or may exclude such Licensed Patents and Licensed Technical Information rights
from the licenses granted under this Agreement by providing Licensee written
notice of this election. In such event, Licensor shall be free to license such
rights to third parties without any further obligation to Licensee. Appendix A
will be modified by Licensor accordingly.

 

4.6 Termination for Patent Challenges. Licensor shall have the right to
immediately terminate this Agreement, without requirement notification of
default, in the event that Licensee challenges, directly or indirectly, whether
as a claim, a cross-claim, counterclaim, or defense, the validity, patentability
or enforceability of any of the Licensed Patents before any court, arbitrator,
or other tribunal or administrative agency in any jurisdiction. The parties
acknowledge that the re-examination proceedings shall not be considered a
challenge of the Licensed Patents.

 



4

 

 

5. PAYMENT PROVISIONS

 

5.1 Fees. Licensee will pay to Licensor the consideration, fees and royalties
specified in this Section 4 and Appendix B. For all royalties and sublicensing
fees due relating to Licensed Products, Licensee will pay Licensor for all
Licensed Products that are either sold or produced within thirty (30) days after
the end of each Calendar Quarter in U.S. dollars. For all royalties and
sublicensing fees due relating to Licensed Services, Licensee will pay Licensor
for all Licensed Services that are either sold or performed within thirty (30)
days after the end of each Calendar Quarter in U.S. dollars. For all other
amounts, Licensee shall pay Licensor as set forth in this Agreement or Appendix
B. Time is of the essence with respect to such payments.

 

5.2 Payment Terms. All payments due the Licensor must be paid in U.S. currency.
The Licensee must convert Net Sales invoiced in foreign currency into equivalent
U.S. currency at the exchange rate for the foreign currency prevailing as of the
last day of the reporting period, as reported in the Wall Street Journal®.
Royalty payments shall be based on Net Sales in any country where a Licensed
Patent covers a Licensed Product and/or a Licensed Service, and on Net Sales of
export products when the product was produced in a country where a Licensed
Patent covers a Licensed Product. Licensee agrees to pay interest of 1.5% per
month, the interest being compounded monthly, or two hundred fifty dollars
($250.00), whichever is greater, on any delinquent payments to Licensor.
Licensee shall calculate the correct late payment charge, and shall add it to
each such late payment. Licensee shall pay for all costs and reasonable
attorneys’ fees incurred by Licensor in collecting payments due to Licensor.

 

5.3 No Multiple Royalties. If the manufacture, use, lease, or sale of any
Licensed Products or Licensed Services are covered by more than one of the
Licensed Patents, multiple royalties shall not be due.

 

6. REPORTING OBLIGATIONS

 

6.1 Payment Reports. Licensee shall deliver to Licensor true and accurate
reports, within thirty (30) days after each Calendar Quarter of each year,
pertaining to Net Sales of Licensed Products and Licensed Service in the
relevant Calendar Quarter, which shall include at least the following
information:

 

(a) the identity of each Licensed Product and Licensed Service being developed,
manufactured, marketed and/or sold;

 

(b) the stage of development of each Licensed Product and Licensed Service;

 

(c) the number of each Licensed Product manufactured and/or sold in each country
and each and Licensed Service performed in each country;

 

(d) Net Sales of Licensed Products and Licensed Service sold by the Licensee and
its Affiliates, prepared in accordance with generally accepted accounting
principles, on a country by country basis, for each Licensed Product and
Licensed Service;

 

(e) any and all allowable deductions from Net Sales made by Licensee;

 

(f) names and addresses of all Sublicensees of Licensee

 



5

 

 

(g) the amount of all Sublicensing Revenue received from each Sublicensee in the
Calendar Quarter;

 

(h) total royalties and payments due.

 

6.2 Progress Reports. On or before January 1 and July 1 of each year until
Licensee markets Licensed Products and/or Licensed Services, Licensee shall make
a written semi-annual report to Licensor covering the preceding six (6) months
regarding the progress of Licensee toward commercial use of Licensed Products
and Licensed Services. Such report shall include, as a minimum, information
sufficient to enable Licensor to satisfy reporting requirements of the U.S.
Government and for Licensor to ascertain progress by Licensee toward meeting the
diligence requirements of Sections 4.1 and 4.2.

 

6.3 Records. Licensee shall keep full, true and accurate books of account
containing all particulars that may be necessary for the purpose of showing the
amounts payable to Licensor hereunder (the “Records”). The Records shall be kept
at Licensee’s principal place of business. The Records shall be made available
to Licensor (or its agents) at all reasonable times for five (5) years following
the end of the calendar year to which they pertain for the purpose of verifying
Licensee’s royalty statement or compliance in other respects with this
Agreement. The Records will include general ledger records showing cash receipts
and expenses, and records which include production records, customers, serial
numbers, and related information in sufficient detail to enable the royalties
and other fees payable under this Agreement by Licensee to be determined. Such
examination is to be made by Licensor or its designee, at the expense of
Licensor. Should such inspection, however, lead to the discovery of a greater
than five (5) percent discrepancy in reporting to Licensor’s detriment, Licensee
shall pay the full cost of such inspection. Licensee shall pay any amounts such
inspection reveals to be due and owing within thirty (30) days of the receipt of
an invoice for same.

 

7. INFRINGEMENT

 

7.1 Warranty Disclaimer; Indemnity. Licensee acknowledges and agrees that all
rights licensed by the Licensor hereunder are licensed “as is” and without any
representation, indemnification or warranty with respect to possible
infringement of third party rights. In the event of a third party infringement
action against either party with respect to any Licensed Patents, Licensee will
defend Licensor and VCU at Licensee’s expense, with the understanding that
breaching such obligation may result in a default judgment against Licensee, its
Affiliates, Sublicensees, and/or Licensor (however, Licensee’s failure to defend
shall not prevent VCU and Licensor from defending themselves). Licensee shall
indemnify, defend and hold VCU and Licensor harmless from any such judgment, and
without limitation shall pay any damages awarded in any judgment against VCU and
Licensor. Licensor will cooperate as requested by Licensee, and will be
compensated by Licensee for its reasonable out-of-pocket expenses incurred in
such cooperation, which Licensor will only be required to expend if Licensee has
approved same for reimbursement. No settlement, consent judgment, or other
voluntary final disposition of any suit that would affect the validity, scope or
enforceability of the Licensed Patents, by estoppel, admission or otherwise, or
the Licensor’s rights in or to same, may be entered into without the consent of
Licensor.

 

7.2 Notice of Infringement. Licensee and Licensor shall promptly inform each
other in writing of any alleged infringement of the Licensed Patents by a third
party.

 

7.3 Prosecution of Infringement by Licensee. So long as Licensee remains the
exclusive licensee of the Licensed Patents in the Field of Use, Licensee, to the
extent permitted by law, shall have the right, under its own control and at its
own expense, to prosecute any third party infringement of the Licensed Patents
in the Field of Use. If required by law, Licensor shall permit any action under
this Section to be brought in its name, including being joined as a
party-plaintiff, provided that Licensee shall hold Licensor harmless from, and
indemnify Licensor against, any costs, expenses, or liability that Licensor
incurs in connection with such action. No settlement, consent judgment, or other
voluntary final disposition of the suit shall be entered into without the
consent of Licensor, which consent shall not be unreasonably withheld.

 



6

 

 

7.4 Prosecution of Infringement by Licensor. In the event that Licensee is
unsuccessful in persuading the alleged infringer to desist and fails to have
initiated an infringement action within a reasonable time after Licensee first
becomes aware of the basis for such action (if the third party has not ceased
infringing), Licensor shall have the right, at its sole discretion, to prosecute
such infringement under its sole control and at its sole expense.

 

7.5 Recovery Allocation. In the event that Licensor shall undertake the
enforcement and/or defense of the Licensed Patents by litigation, any monetary
recovery by Licensor, shall be divided equally between Licensor and Licensee,
after Licensor recovers its attorney’s fees and costs of litigation. In the
event that Licensee undertakes the enforcement and/or defense of the Licensed
Patents by litigation, any monetary recovery by Licensee shall be treated as
Sublicensing Revenue, after Licensee recovers its attorney’s fees and costs of
litigation.

 

7.6 Cooperation. In any infringement suit that either party may institute to
enforce the Licensed Patents pursuant to this Agreement, the other party shall,
at the request of the party initiating such suit and upon reasonable notice,
cooperate in all respects and, to the extent possible, have its employees
testify when requested and make available relevant records, papers, information
samples, models, specimens and the like.

 

7.7 Right to Sublicense Infringers. So long as Licensee remains the exclusive
Licensee of the Licensed Patents, Licensee shall have the sole right, subject to
approval by Licensor, which shall not be unreasonably withheld, in accordance,
with the terms and conditions herein to Sublicense any alleged infringer for
future use of Licensed Patents. Prior to the distribution of sublicensing fees
received from an alleged infringer as specified in Section 5, Licensor shall be
compensated for any and all expenses incurred by it, if any, in that regard
prior to the commencement of the Sublicense with the infringer.

 

7.8 Right of Licensor to Step-In. In the event of any legal action alleging
invalidity or noninfringement of any of the Licensed Patents shall be brought
against Licensee, or Licensor, Licensor, at its option, shall have the right
within thirty (30) days after the commencement of such action, to intervene and
take over the sole defense of the action at its own expense. If Licensor chooses
not to intervene, Licensee shall have the option to intervene and take over the
sole defense at its own expense.

 

8. TERM AND TERMINATION

 

8.1 Term. This Agreement is in full force and effect from the Effective Date and
remains in effect until the expiration of the last to expire Licensed Patents,
unless sooner terminated by operation of law or by acts of either of the parties
in accordance with the terms of this Agreement (the “Term”).

 

8.2 Termination for Convenience. Licensee may terminate this Agreement at any
time by giving Licensor ninety (90) days written notice. In the event of
termination of this Agreement by Licensee, Licensee shall have no further rights
under this Agreement; however, Licensee will remain obligated for any royalties
due or fees accrued or other expenses incurred up until the date of termination
including royalty on sale of inventory in stock after the date of termination.

 



7

 

 

8.3 Termination by Licensor. Licensor may terminate this Agreement if Licensee:

 

(a) fails to pay on the due date any sum due under Section 5 of the Agreement of
Appendix B of this Agreement;

 

(b) fails to provide reports on the due date specified under Section 6 of this
Agreement;

 

(c) fails to reach diligence milestones as specified in Section 4 or Appendix C
of this Agreement;

 

(d) or fails to correct any other default within ninety (90) days after receipt
of written notice by Licensor.

 

8.4 Termination for Bankruptcy. The Licensee must provide notice to the Licensor
of its intention to file a voluntary petition in bankruptcy or, where known to
the Licensee, of another party’s intention to file an involuntary petition in
bankruptcy for the Licensee, said notice must be received by the Licensor at
least thirty (30) days prior to filing such petition. Licensor may terminate
this Agreement upon receipt of such notice at its sole discretion. The
Licensee’s failure to provide such notice to Licensor will be deemed a material,
pre-petition, incurable breach of this Agreement and the Agreement will
terminate automatically on the date of filing such voluntary or involuntary
petition in bankruptcy.

 

8.5 Automatic Termination. Notwithstanding the above, this Agreement and the
licenses granted herein shall immediately and automatically terminate without
notice in the event Licensee, or its Affiliates, Sublicensees or other party
acting under authority of Licensee, violates any provision of the
Indemnification and Insurance Sections. A termination occurring under this
Section shall occur and become effective at the time of the violation that
causes such termination, and Licensee and its Affiliates and Sublicensees shall
have no right to complete production and sale of Licensed Products or perform
Licensed Services. Notwithstanding the foregoing, to the extent that such rights
are still available for licensing (e.g., Licensor has not licensed them to a
third party), Licensee shall have the right to reinstate the effectiveness of
this Agreement by: (a) obtaining the required insurance and providing evidence
of such insurance to Licensor, and (b) paying Licensor for all products sold and
services performed during the period of time when this Agreement was terminated
as if they were Licensed Products and/or Licensed Services sold during the Term
of this Agreement, and then this Agreement shall automatically become effective
as of the date of reinstatement of said insurance payments and the receipt of
such payment and shall remain in full force and effect without any further
action of the parties until termination or expiration of this Agreement
according to its terms.

 

8.6 Survival. The following terms shall survive termination or expiration of
this Agreement:

 

(a) Licensee’s obligation to pay royalties and fees accrued or accruable;

 

(b) Any cause of action or claim of Licensee or Licensor, accrued or to accrue,
because of any breach or default by the other party; and

 

(c) The provisions of Section 5, 6, 7 and Paragraphs 8.6, 8.9 and 8.8, and any
other provisions that by their nature are intended to survive.

 

8.7 Sell-Off Right. Upon the early termination of this Agreement, Licensee and
its Affiliates and Sublicensees may complete and sell any work-in-progress and
inventory of Licensed Products that exist as of the effective date of
termination, provided that (a) Licensee pays Licensor the applicable running
royalty or other amounts due on such Net Sales of Licensed Products in
accordance with the terms and conditions of this Agreement, (b) Licensee pays
Licensor the relevant percentage of the Sublicensing Revenue, and (c) Licensee
and its Affiliates and Sublicensees shall complete and sell all work-in-progress
and inventory of Licensed Products within six (6) months after the effective
date of termination.

 

8.8 No Waiver. No relaxation, forbearance, delay or indulgence by either party
in enforcing any of the terms of this Agreement or the granting of time by
either party to the other shall prejudice, affect or restrict the rights and
powers of the former under this Agreement nor shall any waiver by either party
of a breach of this Agreement be considered as a waiver of any subsequent breach
of the same or any other provision of this Agreement.

 



8

 

 

8.9 Rights to Data. Upon termination by either party prior the expiration of the
last to expire Licensed Patents, Licensee shall provide Licensor with copies of
and a nonexclusive, royalty-free, worldwide license to data and documentation
gathered and/or submitted for regulatory marketing approval.

 

9. SUBLICENSE(S)

 

9.1 Sublicense. Licensee shall have the right to seek Sublicenses subject to the
terms and conditions of this agreement as stated in Section 2 and as defined in
this Section 8. All Sublicenses will include all of the rights of, and will
require the performance of all the obligations due to, Licensor under this
Agreement other than those rights and obligations in Appendix B, Section 2
(License Issue Fee and Patent Prosecution Costs) and Appendix B, Section 5
(Annual Minimum Payment) of this Agreement. In addition to payment of royalties
on Net Sales, Licensee will pay to Licensor a percentage, as specified in
Appendix B, Section 4, of Sublicensing Revenues. Sublicense terms and conditions
shall reflect that any Sublicensee(s) shall not further Sublicense. For the
purposes of this Agreement, the operations of all Sublicensees shall be deemed
to be the operations of the Licensee, for which the Licensee shall be
responsible.

 

9.2 Compulsory Sublicense. If Licensee licenses patent rights assigned to or
otherwise acquired by it (“Licensee’s Patent Rights”), and it believes, in good
faith, that the recipient of such license will infringe Licensed Patents in
practicing the Licensee’s Patent Rights, then the Licensee will not separately
grant a license to such recipient under Licensee’s Patent Rights without
concurrently granting a Sublicense under Licensed Patents on the terms required
under this Agreement. In the event that Licensor and the Licensee each own an
undivided interest in any Licensed Patents licensed hereunder, the Licensee will
not separately grant a license to any third party under its rights without
concurrently granting a license under Licensor’s rights on the terms and
conditions described in this Section 9.

 

9.3 Notice of Sublicense. The Licensee will notify Licensor of each Sublicense
granted hereunder and provide Licensor with a complete copy of each Sublicense
within thirty (30) days of issuance of the Sublicense. Royalties and a
percentage of Sublicensing Revenues owed to Licensor will be paid to Licensor on
or before the due date of the royalty report applicable, as per Section 6, to
the quarter in which consideration was due and owing to the Licensee under the
Sublicense. The Licensee will require Sublicensees to provide it with copies of
all progress reports and royalty reports in accordance with the provisions
herein, and the Licensee will collect and deliver to Licensor all such reports
due from Sublicensees.

 

9.4 Effect of Termination. Upon termination of this Agreement for any reason all
Sublicenses will be canceled and terminate six (6) moths after termination of
this Agreement, provided each Sublicensee pays Licensor the applicable amounts
that would have been owed by Licensee under this Agreement during the six (6)
month period and comply with the other terms of this Agreement. During this six
(6) month period, Licensor will negotiate in good faith with each Sublicensee
about a potential direct license on terms that are similar to the terms in the
Sublicense, apart from any warranties, indemnity, or other terms inconsistent
with the terms of this Agreement.

 

10. MISCELLANEOUS

 

10.1 No Partnership. Nothing in this Agreement shall create, or be deemed to
create, a partnership, or the relationship of principal and agent, between the
parties.

 



9

 

 

10.2 Assignment. This Agreement is personal to Licensee. None of the rights or
obligations hereunder may be assigned or transferred, whether by merger,
consolidation, acquisition or other change of control, without the prior written
consent of Licensor. Any purported assignment or transfer in violation of the
foregoing shall be null and void and of no force and effect. Notwithstanding the
foregoing, Licensee may assign its rights and obligations under this Agreement
to an Affiliate or to a successor in connection with the merger, consolidation,
or sale of all or substantially all of its assets or that portion of its
business to which this Agreement relates; provided, however, that such successor
shall agree in writing to be bound by the terms and conditions of this Agreement
on or before the effective date of the assignment. Any assignment purported or
attempted to be made in violation of the terms of this Section 10.2 shall be
null and void and of no legal effect.

 

10.3 No Liens. Subject to Section 10.2 of this Agreement, the clauses are
personal to the parties and neither party may assign, mortgage, charge or
license any of its rights hereunder, nor may either party sub-contract or
otherwise delegate any of its obligations hereunder, except with the prior
written consent of the other party.

 

10.4 Marking. Licensee shall (a) to the extent reasonably practical, place in a
conspicuous location on all patented products made pursuant to this Agreement a
patent notice in accordance with 35 U.S. C. §287 consisting of the word “Patent”
or “Patents” and the number or numbers of the United States patent or patents
licensed hereunder and (b) comply in all respects with the laws of the country
of manufacture, and/or sale of the Licensed Patents so as to ensure Licensor of
full protection and rights under such laws. Licensee shall include the
provisions of this clause in all sub-licenses with third parties and Affiliates.

 

10.5 Indemnity. Licensee shall at all times during the term of this Agreement
and thereafter indemnify, defend and hold Licensor, its trustees, directors,
officers, employees and affiliates harmless against all third party claims,
proceedings, demands and liabilities, including legal expenses arising out of
the death of or injury to any person or persons or out of any damages to
property resulting from the research, development, production, manufacture,
sale, modification, use, import or advertisement of Licensed Products and/or
Licensed Services.

 

10.6 Insurance. Licensee shall obtain and carry in full force and effect
commercial, general liability insurance which shall protect Licensor in
accordance with this Section. Such insurance shall be written by a reputable
company authorized to do business in the Commonwealth of Virginia, shall list
Licensor as an additional named insured thereunder, shall be endorsed to include
product liability coverage and shall require reasonable written notice to be
given to Licensor prior to any cancellation or material change thereof. The
limits of such insurance shall not be less than one million dollars ($1,000,000)
per occurrence with an aggregate of five million ($5,000,000) for personal
injury or death, and one million dollars ($1,000,000) per occurrence with
aggregate of three million dollars ($3,000,000) for property damage. Licensee
shall provide Licensor with Certificates of Insurance evidencing same.

 

10.7 Disclaimers. Nothing in this Agreement shall be construed as (a) a warranty
or representation by Licensor as to the validity or scope of any Licensed
Patents, (b) a warranty or representation that anything made, used, imported,
developed, promoted, offered for sale, sold, or otherwise disposed of under any
license granted in this Agreement does not or will not infringe patents, trade
secrets or other proprietary rights of third parties; (c) an obligation to bring
or prosecute actions or suits against third parties for infringement; (d)
conferring the right to use in advertising, publicity or otherwise any
trademark, trade name, or names, or any contraction, abbreviation, simulation or
adaptation thereof of VCU or Licensor; (e) conferring by implication, estoppel
or otherwise any license or rights under any patents of Licensor other than the
Licensed Patents; (f) any other representations or warranties, either express or
implied, unless specified in this Agreement; (g) directly or indirectly
operating or applying as a waiver of sovereign immunity by the Commonwealth of
Virginia; or (h) imposing any obligation or any liability on any party contrary
to the laws of the Commonwealth of Virginia. Licensor DISCLAIMS AND MAKES NO
EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE WITH RESPECT TO THE LICENSED RIGHTS, OR ANY LICENSED PRODUCTS OR
LICENSED SERVICES.

 



10

 

 

10.8 No Use of Names. Licensee shall not use the names or trademarks of
Licensor, nor any adaptation thereof, nor the names of any of its employees, in
any advertising, promotional or sales literature without prior written consent
obtained from Licensor, or said employee, in each case, except that the Licensee
may state that it is a Licensee of Licensor with respect to the Licensed
Patents.

 

10.9 Notice. Any notice or payment required to be given to either party will be
deemed to have been properly given and to be effective: (a) on the date of
delivery if delivered in person; (b) on the date of mailing if mailed by
first-class certified mail, postage paid; or (c) on the date of mailing if
mailed by any global express carrier service that requires the recipient to sign
the documents demonstrating the delivery of such notice or payment; to the
respective addresses given below, or to another address as designated in writing
by the party changing its address.

 

VIRGINIA COMMONWEALTH UNIVERSITY 

INTELLECTUAL PROPERTY FOUNDATION

 

President 

Box 980568 

800 E. Leigh Street, Suite 3000 

Virginia Commonwealth University 

Richmond, VA 23298-0568

 

LICENSEE

 

Robb Knie 

One Rockefeller Plaza, 10th FL 

New York, NY 10020 

(201) 446-7900

 

10.10 Entire Agreement. This Agreement contains the entire and only agreement
and understanding between the parties and supersedes all preexisting agreements
between them respecting its subject matter. Any representation, promises, or
condition in connection with such subject matter which is not incorporated in
this Agreement shall not be binding on either party. No modification, renewal,
wavier, and no termination of this Agreement or any of its provisions shall be
binding upon the party against whom enforcement of such modification, renewal,
waiver or termination is sought, unless made in writing and signed on behalf of
such party by one of its duly authorized officers. As used in this Agreement,
the word “termination” includes any and all means of bringing an end prior to
its expiration by its own terms this Agreement, or any provisions thereof,
whether by release, discharge, abandonment or otherwise.

 

10.11 Governing Law. This Agreement shall be construed, governed, interpreted
and applied in accordance with the laws of the Commonwealth of Virginia, U.S.A.,
except that questions affecting the construction and effect of any patent shall
be determined by the law of the country in which the patent was granted. Any
legal action or proceeding relating to this Agreement or any document or
instrument related hereto shall be brought only in the courts of the
Commonwealth of Virginia in Richmond, Virginia, and by its execution and
delivery of this Agreement, Licensee hereby accepts for itself and in respect to
its property, generally and unconditionally, the jurisdiction of the aforesaid
courts.

 

10.12 Counterparts. This Agreement may be executed in one or more counterparts
and any party hereto may execute any such counterparts each of which shall be
deemed an original and all of which, taken together, shall constitute but one
and the same document. It shall not be necessary in making proof of this
document or any counterpart hereof to produce or account for any of the other
counterparts.

 



11

 

 

10.13 Severability. The provisions of this Agreement are severable, and in the
event that any provisions of this Agreement shall be determined to be invalid or
unenforceable under any controlling body of the law, such invalidity and
unenforceability shall not in any way affect the validity or enforceability of
the remaining provisions hereof. In the event the validity or unenforceability
of any provision of this Agreement is brought into question because of the
decision of a court of competent jurisdiction, Licensor, by written notice to
Licensee may revise the provision in question or may delete it entirely so as to
comply with the decision of said court.

 

10.14 Waiver. The failure of either party to assert a right hereunder or to
insist upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar failure to perform any
such term or condition by the other party.

 

10.15 Export Control. It is understood that Licensor and VCU are subject to
United States laws and regulations controlling the export of technical data,
computer software, laboratory prototypes and other commodities (including the
Arms Export Control Act, as amended and the United States Department of Commerce
Export Administration Act of 1979). The transfer of such items may require a
license from the cognizant agency of the United States Government and/or written
assurances by Licensee that Licensee shall not export data or commodities to
certain foreign countries without prior approval of such agency. Licensor
neither represents that license shall not be required nor, if required, it shall
be issued.

 

10.16 Language. All reports and documents to be forwarded to Licensor shall be
in the English language.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
duplicate as first above written.

 

AGREED AND ACCEPTED:

 

HOTH THERAPEUTICS:

 



By:     Date:             Title        

 

VIRGINIA COMMONWEALTH UNIVERSITY 

INTELLECTUAL PROPERTY FOUNDATION

 



By:     Date:  



Ivelina S. Metcheva, Ph.D., MBA

President, VCU Intellectual Property Foundation



 



12

 

 

APPENDIX A

Licensed Patents

 

1. U.S. Patent Rights

 

(a) VCU #PET-20-030à “Small Helical Peptide Binder (ACE2 Decoy Peptide) to SARS
Covid-2 Spike Protein,” by Michael Peters, U.S. Patent Application No. 6
3/006,234, filed 4/7/2020.



 



A-1

 

 

APPENDIX B

FEES AND ROYALTIES

 



 [*]





B-1

 

 

APPENDIX C

DILIGENCE MILESTONES

 



 [*]

 

C-1



 

